703 So. 2d 1218 (1998)
MITTS, BOYLE & ASSOCIATES, INC., Appellant,
v.
BOYLE ACCOUNTING SERVICES, INC., et al., Appellees.
No. 97-934.
District Court of Appeal of Florida, Fifth District.
January 2, 1998.
Christopher C. Cathcart, Orlando, for Appellant.
Samuel W. Braver and Deborah A. Little, of Buchanan, Ingersoll Professional Corporation, Tampa, for Appellees.
GRIFFIN, Chief Judge.
Appellant, Mitts, Boyle & Assoc., Inc., appeals a temporary injunction, complaining of several procedural and substantive defects. We agree that because the findings required for issuance of a temporary injunction are lacking[1] and because no bond was required,[2] entry of the injunction was error. We remand for the lower court promptly to enter a proper temporary injunction or to dissolve it. We observe further that if the court's reasons for issuance of an injunction are dependent on any disputed fact, the court should conduct an evidentiary hearing.
REVERSED and REMANDED.
COBB and HARRIS, JJ., concur.
NOTES
[1]  Snibbe v. Napoleonic Soc. of America, Inc., 682 So. 2d 568 (Fla. 2d DCA 1996); City of Jacksonville v. Naegele Outdoor Advertising Co., 634 So. 2d 750 (Fla. 1st DCA 1994), approved, 659 So. 2d 1046 (Fla.1995); see also Hutchinson v. Kimzay, Inc., 637 So. 2d 942 (Fla. 5th DCA 1994).
[2]  Hinsley v. Whited, 623 So. 2d 611 (Fla. 5th DCA 1993); Petriccione v. Ocean Landings Condominium Ass'n, Inc., 615 So. 2d 215 (Fla. 5th DCA 1993).